UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7264


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CORNELIUS KEITH SMITH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Louise W. Flanagan, District Judge. (7:10-cr-00076-FL-1)


Submitted: February 28, 2018                                      Decided: March 7, 2018


Before KEENAN and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Cornelius Keith Smith, Appellant Pro Se. Jennifer P. May-Parker, Assistant United
States Attorney, Timothy Severo, OFFICE OF THE UNITED STATES ATTORNEY,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cornelius Keith Smith seeks to appeal his criminal judgment entered in January

2011, his amended criminal judgment entered in January 2012, and the district court’s

April 2016 order granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2012).   On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Smith’s informal brief does not address

the April 2016 order, Smith has forfeited appellate review of this order. See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). * In addition, because Smith has already appealed the January 2011 and January

2012 judgments, see United States v. Smith, 498 F. App’x 359 (4th Cir. 2012); United

States v. Smith, 450 F. App’x 306 (4th Cir. 2011), the appeals from these judgments are

duplicative.

       Accordingly, we affirm the district court’s April 2016 order and dismiss as

duplicative the appeals from the January 2011 and January 2012 judgments. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                   AFFIRMED IN PART,
                                                                   DISMISSED IN PART

       *
         Although Smith’s appeal of the April 2016 order is untimely, the Government
has not moved to dismiss, and we discern no basis on which to sua sponte dismiss this
part of the appeal as untimely. See United States v. Oliver, 878 F.3d 120, 122, 128-29
(4th Cir. 2017).


                                            2